Case 7:19-mj-02153 Document 1 Filed on 09/07/19 in TXSD Page 1 of 1

NO 91 (Rev 8/01) Criminal Coinpiaint

United States District Court

FILER

United States District Court SEP ~7 2019

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION David J. Bradley, Clerk

 

UNITED STATES OF AMERICA
V.

Eleuterio Meza-Navarro

CRIMINAL COMPLAINT

Case Number: M-19-2153-M

AKA: Eleuterio Mesa-Navarro

IAE YOB: 1987
Mexico
{Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about September 6, 2019 __.. in Starr County, in

the Southern . District of Texas
(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter
was found near Garceno, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the

Secretary of Homeland Security, not‘theretofore having consented. to a reapplication by the defendant for admission into the United
States;

in violation of Title 8 United States Code, Section(s) 1326 (Felony)

| further state that | am a(n) Border Patrol Agent_ and that this complaint is based .on -the
following facts:

 

Eleuterio Meza-Navarro was encountered by Border Patrol Agents near Garceno, Texas on September 6, 2019. The investigating
agent established that the defendant was an undoctimented alien and requested record checks. The defendant claims to have illegally
entered the United States on September 6, 2019, near Roma, Texas. Record checks revealed the defendant was formally
deported/excluded from the United States on August 03, 2018 through San Ysidro, California. Prior to deportation/exclusion the
defendant was instructed not.to return to the United States without permission from the U.S.-Attorney General and/or the Secretary of
Homeland Security. On October 07, 2016, the defendant.was convicted of 21 USC 841 Distribute Methamphetamine and sentenced to
twelve (12) months and one (1) day confinement with three (3) years supervised release term.

(declare under penalty of perjury that the statements in this complaint are true and correct. Executed on September 7, 2019.

 

Continued on the attached sheet and made a part of this complaint: [_ ves [ X]No
Subuniiltted by reliable electronic means, sworn to and attested
telephonically per Fed. R.Cr. P, 4.1, and probable cause found on: iS! Kellen Meador
Signature of Complainant
3:48 p.m.
September 7, 2019 Kellen Meador. Border Patrol Agent

 

 

Peter E. Ormsby , U.S.-Magistrate Judge _ / nee

Name and Title of Judicial Officer ‘Signature of Judicial Officer
